JS 44C/SDNY
REV. 06/01/17

Case 1:19-cv-07224 DogwnecodverR SHEBs/01/19 Page 1 of 3

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

DEFENDANTS
PRICEWATERHOUSECOOPERS LLP NOTICE/SEVERANCE POLICY As

Amended and Restated Effective February 1, 2011; THOMAS KOVELL;
PRICEWATERHOUSECOOPERS LLP; COURTNEY MOORE

ATTORNEYS (IF KNOWN)

PLAINTIFFS
SUSAN J. GALLI

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Zeichner Ellman & Krause LLP, 1211 Avenue of the Americas, 40th Floor,

New York, New York 10036
(212) 223-0400

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

ERISA, 29 U.S.C. §§ 1001, et seq. To recover benefits she was denied under the PricewaterhouseCoopers LLP Notice/Severance Policy

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? Nofv]Yes[{"]

& Case No.

 

If yes, was this case Vol.[_] Invol. ["] Dismissed. No[_] Yes [_] If yes, give date

No Yes C]
NATURE OF SUIT

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[110 INSURANCE [ ] 340 AIRPLANE PHARMACEUTICAL PERSONAL | 1 695 DRUG RELATED | ]422 APPEAL { 1875 FALSE CLAIMS
{ }120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ seizure OF PROPERTY 28 USC 158 { ]3?76 QUI TAM
{ 1130 MILLER ACT LIABILITY { ]365 PERSONAL INJURY 24 USC 881 [ ]423 WITHDRAWAL { }400 STATE
{ } 140, NEGOTIABLE [ }320 ASSAULT, LIBEL & PRODUCT LIABILITY ) e909 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER { 1368 ASBESTOS PERSONAL [ 1440 ANTITRUST
[ 1150 RECOVERY OF [| }330 FEDERAL INJURY PRODUCT [ } 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ] 460 DEPORTATION
OF JUDGMENT —[ } 340 MARINE PERSONAL PROPERTY { 1820 COPYRIGHTS [ ]470 RACKETEER INFLU-
{ $151 MEDICARE ACT _[ } 345 MARINE PRODUCT { ]830 PATENT ENCED & CORRUPT
[ } 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE i 1374 TRUTH IN LENDING [ 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION Rico}
STUDENT LOANS [ }355 MOTOR VEHICLE [ } 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[1163 RECOVERY OF — [ 1360 OTHER PERSONAL
OVERPAYMENT INJURY | }380 OTHER PERSONAL LABOR { ]864 HIA (1395ff) { 1850 SECURITIES/
OF VETERAN'S [ 1362 PERSONAL INJURY - PROPERTY DAMAGE { }862 BLACK LUNG (923) COMMODITIES?
BENEFITS MED MALPRACTICE { ]385 PROPERTY DAMAGE —_{ ] 710 FAIR LABOR | }863 DIWC/DIVW (405(g) EXCHANGE
{ 180 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { }864 SSID TITLE XVI
SuITs [ ]720 LABOR/MGMT { 1865 RSI (405(g))
[ } 190 OTHER PRISONER PETITIONS RELATIONS [| ]890 OTHER STATUTORY
CONTRACT [ }463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ }195 CONTRACT [ } 810 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ 1891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS {| ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
{ ]535 DEATH PENALTY LITIGATION { 1871 IRS-THIRD PARTY MATTERS
[| 1540 MANDAMUS & OTHER — [xj 791 EMPL RET INC 28 USC 7609 895 FREEDOM OF
|} 440 NekPiseneyo SECURITY ACT (ERISA) eee FNFORMATION ACT
‘ | } 898 ARBITRATION

REAL PROPERTY

{ ]441 VOTING

{ ]210 LAND { ]442 EMPLOYMENT
CONDEMNATION — [ ] 443 HOUSING/

{ ]220 FORECLOSURE ACCOMMODATIONS

{ }230 RENT LEASE & { 1445 AMERICANS WITH
EJECTMENT DISABILITIES -

{ 1240 TORTS TO LAND EMPLOYMENT

{ }245 TORT PRODUCT { ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER

{ } 290 ALL OTHER { ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $1:250,000_  oTHER

Check YES only if demanded in complaint
JURY DEMAND: Cl yes KNO

IMMIGRATION [ ] 899 ADMINISTRATIVE

PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

PRISONER CIVIL RIGHTS
{ ]462 NATURALIZATION

{ ]550 CIVIL RIGHTS APPLICATION
{ ] 555 PRISON CONDITION [ ]465 OTHER IMMIGRATION | ]950 CONSTITUTIONALITY OF
1 $60 CIVIL DETAINEE ACTIONS STATE STATUTES

CONDITIONS OF CONFINEMENT

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-07224 Document 2 Filed 08/01/19 Page 2 of 3

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original | 2 Removed from P] 3 Remanded [| 4 Reinstated or CI 5 Transferred from C6 Litigation [J7 feige tion
Proceeding State Court Aonelate Reopened (Specify District) (Transferred) Magistrate Judge

C] a. all parties represented = Court

[_] b. Atteast one party

[-]8 Multidistrict Litigation (Direct File}

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
((]) 1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT 3 FEDERAL QUESTION [14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {]i [}1 CITIZEN OR SUBJECT OF A []3[13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION {]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Susan J. Galli, 2647 Monaco Terrace, Palm Beach Gardens, Florida 33410

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

SEE ATTACHED RIDER

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS AGTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN
f*% . ?

or
geo

DATE 8/01/2019 @. ATURE OF ATTORNEY OFR

 

 

ECORD ‘NO TO PRACTICE IN THIS DISTRICT

       

 

\ Jilte T MIA ff [x] YES (DATE ADMITTED Mo.11/13_ yr. 1973 +)
RECEIPT # , Attorney Bar Code #WwM
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Case 1:19-cv-07224 Document 2 Filed 08/01/19 Page 3 of 3

RIDER

PricewaterhouseCoopers LLP Notice/Severance Policy As
Amended and Restated Effective February 1, 2011

Attn: General Counsel

300 Madison Avenue

New York, New York 10017

(New York County)

PricewaterhouseCoopers LLP
300 Madison Avenue

New York, New York 10017
(New York County)

Thomas Kovell
PricewaterhouseCoopers LLP
2001 Market Street

Philadelphia, Pennsylvania 19103
(Philadelphia County)

Courtney Moore
PricewaterhouseCoopers LLP
1 North Wacker

Chicago, Illinois 60606
(Cook County)
